DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/22/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 7, 14, 16, and 21 are objected to because of the following informalities:
On line 3 of claim 7, there is no antecedent basis for “the cannula”.  The term is best understood by the examiner as a reference to “the cannula member”.  
There is no period at the end of claim 7.
On line 2 of claim 14, there is no antecedent basis for “the tubing” (both recitations).  The term is best understood by the examiner as a reference to “the tubing member”.
On line 1 of claim 16, there is no antecedent basis for “the tubing”.  The term is best understood by the examiner as a reference to “the tubing member”.
On line 5 of claim 21, “cannula end” should read “cannula distal end” to provide consistent use of terminology throughout the claims.
On line 12 of claim 21, there is no antecedent basis for “the catheter tubing”.  The term is best understood by the examiner as a reference to “the tubing”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bierman et al (US 2014/0276432; hereafter Bierman).
Bierman discloses a medical assembly (see Figure 11B) comprising a cannula (32) extending from a cannula hub (34) to a cannula distal end (54); a shield member (90) extending from a shield hub (proximal end of 90) to a shield distal end (shown in Figure 11B), the shield member positioned over the cannula (see Figure 11B), where shield distal end member is located proximally to the cannula end (see Figure 11B); a tubing (36) extending from a tubing hub (38) to a tubing distal end (shown in Figure 11B), the tubing positioned over the shield member (see Figure 11B), where the tubing distal end extends distally to the shield distal end such that tubing distal end tapers to contact the cannula at a location distally to the shield member (shown in Figure 11B); wherein the cannula includes a protected position when the cannula is moved proximal relative to both the shield member and tubing such that the cannula distal end is located .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regard to claim 1, the closest prior art is US 2004/0236287 to Swenson et al. (hereinafter Swenson) discloses a medical assembly for insertion into tissue (forward shielding medical needle device, title; medical device 10, Fig. 1), the medical assembly comprising: a cannula assembly comprising a cannula hub (hub 22 comprising body 24 and lumen 32, Fig. 1) and a cannula member (needle cannula 12, Fig. 1) extending to a cannula distal end (distal end 16 of needle 12, Fig. 1); a shield assembly comprising a shield hub (portion 56 at proximal end 44 of shield 40, Fig. 2) and a shield member (needle shield 40 comprising body 42 and passageway 48, Fig. 2) extending to a shield distal end (distal end 46 of needle shield 40, Fig. 2), where the shield member is configured to concentrically receive the cannula member (Fig. 2), where the shield assembly is configured to move from a ready configuration (Fig. 1) to a safe configuration (Fig. 2); a tubing assembly comprising a tubing hub (body 62 of release element 60, Fig. 1) and a tubing (tube 98, Fig. 1) extending to a tubing distal end (passageway 32 communicates with the lumen 18 defined in the needle cannula 12 to enable fluid, such as blood, to pass through the medical device 10 and to the tube 98 connecting the medical device 10 to the blood collection receptacle, para. [0034)); wherein in the ready configuration the shield hub is releasably locked to the tubing hub 
In regard to claim 1, Swenson does not disclose where the shield hub is configured to be received in the cannula hub, where the tubing assembly is configured to be received in the cannula hub over the shield hub and where the tubing is configured to concentrically receive the shield member, wherein in the ready configuration the shield distal end remains within the tubing, and wherein in the safe configuration the shield distal end now extends distally to the cannula distal end while remaining within the tubing.

Swenson does not disclose the free portion is spring-biased away from the shield hub, wherein the tubing hub is configured for positioning on the shield hub and the tubing member coaxially receives the shield member, wherein in the ready configuration the first guide surface engages the second guide surface to constrain the free portion of the locking arm against the surface feature of the tubing hub, and where the second guide surface disengages from the first guide surface causing the free portion to bias away from and disengage the tubing hub.
In regard to claim 19, Swenson discloses a method of inserting a medical assembly into tissue and removing the medical assembly from tissue in a safe condition (forward shielding medical needle device, title; medical device 10, Figs. 1 and 2), the method comprising: positioning the medical assembly adjacent to tissue where a cannula end of a cannula (distal end 16 of needle 12, Fig. 1) extends distally from a tubing end of a tubing (right end of tube 98, Fig. 2; passageway 32 communicates with the lumen 18 defined in the needle cannula 12 to enable fluid, such as blood, to pass through the medical device 10 and to the tube 98 connecting the medical device 10 to the blood collection receptacle, para. [0034]) and where a shield member (needle shield 40 comprising body 42 and passageway 48, Fig. 2) is located over the cannula (Fig. 2), the shield member having a shield end (distal end 46 of needle shield 40, Fig. 2), and where medical assembly includes a cannula hub joined to the cannula (hub 22 
Swenson does not disclose where a shield member is located between the cannula and the tubing, the shield member having a shield end that is located within the tubing, where the tubing hub is seated on the shield hub, inserting the cannula end and the tubing end into tissue to a desired location, and moving the tubing hub relative to the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE J STIGELL whose telephone number is (571)272-8759.  The examiner can normally be reached on M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THEODORE J. STIGELL
Primary Examiner
Art Unit 3783